Opinion issued April 21, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-21-00388-CR
                            ———————————
               ROBERT MITCHELL ALEXANDER, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Case No. 0779737


                          MEMORANDUM OPINION

      Appellant, Robert Mitchell Alexander, is attempting to appeal from the trial

court’s refusal to rule on his motion for a nunc pro tunc hearing and for an order for

unauthorized verdict and void illegal sentence. We dismiss for lack of jurisdiction.
      The right to appeal in criminal cases is conferred by statute, and a party may

appeal only from a judgment of conviction or an interlocutory order as authorized

by statute. See TEX. CODE CRIM. PROC. art. 44.02; Ragston v. State, 424 S.W.3d 49,

52 (Tex. Crim. App. 2014). The Court’s records indicate that appellant appealed his

conviction and that conviction was affirmed by opinion issued on October 28, 1999.

See Alexander v. State, No. 01-98-00506-CR, 1999 WL 977815 (Tex. App.—

Houston [1st Dist.] Oct. 28, 1999, pet. ref’d). The clerk’s record contains no

subsequent appealable order entered by the trial court. The trial court refused to sign

a certification of appellant’s right to appeal.

      Because appellant has not appealed from an order or judgment of conviction

for which there is statutory authorization, we lack jurisdiction over this appeal. See

Ragston, 424 S.W.3d at 52 (whether court of appeals has jurisdiction depends upon

whether appeal is authorized by law). Accordingly, we dismiss this appeal. Any

pending motions are dismissed as moot.

                                    PER CURIAM
Panel consists of Justices Kelly, Goodman, and Guerra.

Do not publish. TEX. R. APP. P. 47.2(b).




                                            2